Citation Nr: 1032837	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  06-25 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for aid 
and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1953 to 
October 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.

The Veteran appeared and testified at a hearing held at the RO 
before a Decision Review Officer in August 2006.  A transcript of 
this hearing is associated with the claims file.

In July 2009, the Board remanded the issue on appeal for due 
process concerns.  On remand, the AMC was directed to consider 
evidence, including private treatment records, VA outpatient 
treatment records, and a December 2006 personal statement from 
the Veteran, that had been submitted in support of the Veteran's 
claim.  After actions taken by the AMC on remand, the Board 
concludes there has been substantial compliance with the remand 
instructions.  The Board may therefore proceed forward with 
adjudicating the Veteran's claim, and any error in complying with 
the prior remand is harmless error.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand instructions 
were substantially complied with).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was granted disability pension effective in 
October 1998.

2.  The Veteran does not have one disability rated as 100 percent 
disabling.

3.  The objective evidence does not show that the Veteran is 
totally blind or near totally blind, a patient in a nursing home, 
bedridden, or substantially confined to his dwelling and 
immediate premises due to his disabilities.

4.  The Veteran is not so nearly helpless as to need regular aid 
and attendance in performing his activities of daily living.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need for 
regular aid and attendance of another person or on account of 
being permanently housebound are not met.  38 U.S.C.A. §§ 1502, 
1521, 5307 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.350, 3.351, 3.352, 4.3 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the present case, notice was provided to the Veteran in May 
2005, prior to the initial AOJ decision on his claim.  Notice of 
how to establish a disability rating and an effective date was 
provided to the Veteran in January 2007.  The Board finds that 
any deficiency as to timing has been cured by appropriate notice 
and subsequent adjudication in March 2010. 

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence, and VA has notified the Veteran of any 
evidence that could not be obtained.  VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
Veteran's claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The Veteran was afforded VA examinations 
on his claim in June 2005, September 2006, and November 2009.  
The adequacy of these opinions is discussed below.

The Board notes that the July 2009 remand instruction directing 
readjudication of the Veteran's claim following submission of new 
evidence was complied with.  The AOJ readjudicated the Veteran's 
claim in a March 2010 supplemental statement of the case, and the 
Veteran was given an opportunity to respond.  No response was 
received from the Veteran and, thus, the Board can proceed with 
adjudicating his claim without prejudice to him.

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this case.  Additional 
efforts to assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim.

II.  Analysis

In a December 1998 rating decision, the Veteran was granted 
entitlement to nonservice-connected pension benefits.  In April 
2005, he requested increased pension due to aid and attendance or 
housebound status (in other words, special monthly pension).  By 
a July 2005 rating decision, the RO found the Veteran was not 
entitled to special monthly pension.

A veteran who is receiving nonservice-connected pension may 
receive it at a higher rate if he is in need of "regular aid and 
attendance."  38 U.S.C.A. § 1521(d).  The need for aid and 
attendance means helplessness or being so nearly helpless as to 
require the regular aid and attendance of another person.  38 
C.F.R. § 3.351(b).  The criteria for entitlement to a higher 
pension based on the need for regular aid and attendance include 
consideration of (1) whether the veteran is blind or is so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; (2) is a patient in a nursing home because of 
mental or physical incapacity; or (3) the evidence establishes a 
"factual need" for regular aid and attendance.  38 U.S.C.A. § 
1502(b); 38 C.F.R. § 3.351(c).

The following criteria should be considered when determining if 
there is a "factual need" for regular aid and attendance:

*Inability to dress or undress himself; *Inability to keep 
himself ordinarily clean and presentable; *Frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; *Inability to feed himself through loss of 
coordination of upper extremities or through extreme weakness; 
*Inability to attend to the wants of nature; and *Physical or 
mental incapacity which requires assistance on a regular basis to 
protect him from the hazards or dangers incident to his daily 
environment.

38 C.F.R. § 3.352(a).

It is not necessary that all these disabling conditions be found 
to exist before a favorable rating may be made.  The particular 
personal function which the veteran is unable to perform should 
be considered in connection with his condition as a whole.  It is 
only necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that there be 
constant need.  Id.  However, it may be logically inferred from 
the governing regulatory criteria that eligibility to receive 
additional VA disability benefits requires that at least one of 
the enumerated factors be present.  See Turco v. Brown, 9 Vet. 
App. 222, 224 (1996).

If a veteran is not in need of regular aid and attendance, but if 
he has a single permanent disability rated 100 percent disabling 
under the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(not including ratings based upon unemployability under 38 C.F.R. 
§ 4.17), he is entitled to pension benefits at the "housebound" 
rate if he: (1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or bodily 
systems; or

(2) is "permanently housebound" by reason of disability or 
disabilities (i.e., the veteran is substantially confined to his 
dwelling and the immediate premises or, if institutionalized, to 
the ward or clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime).

38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).

According to the July 2005 rating decision, the RO found the 
Veteran's current disabilities are degenerative disc disease 
(rated as 20 percent disabling); bilateral hip degenerative joint 
disease and osteoarthritis (rated as 20 percent disabling); 
muscular myelopathic atrophy of the right leg, microhematuria, 
insomnia, and early senile cataract (each rated as zero percent 
disabling).  The combined total rating is 40 percent.  

While the Veteran has submitted private medical records from 
March 2006 and June 2006 describing the Veteran as 
"housebound," he does not have a single permanent disability 
rated 100 percent disabling.  Therefore, the first prong of the 
housebound benefits test is not met.  

Nor does the Veteran satisfy the second housebound requirement.  
The Board first notes that the evidence does not suggest, and the 
Veteran does not contend, that he is institutionalized.  
Furthermore, while there is evidence suggesting that the Veteran 
has, at times, been confined to his home, a preponderance of the 
evidence does not reflect that he is substantially confined to 
his dwelling and the immediate premises and that such restriction 
is likely to continue throughout his lifetime.  

The Board acknowledges that multiple private treatment records, 
including those from September 2005 through June 2006, depict the 
Veteran as being housebound due to chronic back pain.  They 
reflect that he only travels to medical appointments and requires 
aid with the housework and shopping.  A June 2006 private record 
reflects that the Veteran is housebound due to peripheral 
neuropathy and L5-S1 radiculopathy and that he requires use of a 
wheelchair and a cane.  

However, the examination reports of record, including a September 
2006 report that fully contemplates the recent records of alleged 
housebound status, provide probative evidence that the Veteran is 
not housebound.  As will be discussed in more detail below, the 
June 2005 special monthly pension examination report states that 
the Veteran is not restricted in leaving his home, goes to the 
store and the supermarket, and visits friends.  

The September 2006 VA joints examiner notes that, despite the 
Veteran's claims that he cannot stand up or walk, his one-point 
cane had a very used rubber tip and there was no disuse muscle 
atrophy.  Even accepting that the September 2006 VA examiner did 
not expressly conclude that the Veteran is not substantially 
confined to his home and immediate premises, the evidence at hand 
clearly does not reflect that "it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime."  For example, the November 
2009 VA examination report expressly found that the Veteran could 
travel beyond his current domicile and that he was unrestricted 
in leaving his home.  Furthermore, the numerous reports of the 
Veteran having left his apartment to attend his multiple doctors' 
appointments during the period on appeal are evidence against the 
Veteran's claimed housebound status.  

Thus, the basic requirements for special monthly pension on 
account of being permanently housebound have not been met.  38 
U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).

Accordingly, the Board will consider whether the Veteran has need 
of regular aid and attendance.  There is no evidence that the 
Veteran is a patient in a nursing home.  Rather, the evidence 
shows that he lives alone in a one-story house.  Furthermore, 
there is no evidence showing that the Veteran is blind or nearly 
blind.  Thus the first two criteria for entitlement to a higher 
pension rate due to the need of regular aid and attendance are 
not met.

The Board will now evaluate whether the Veteran is in factual 
need of aid and attendance.  

A February 2005 letter from the Veteran's private physician 
states that the Veteran is totally disabled due to severe 
osteoarthritis of the pelvis.  

A translation of an undated 2005 letter from the Coordinator of 
Services at the Veteran's apartment complex states that the 
Veteran has hired a housekeeper to keep his apartment in optimal 
condition.  The translation states that "he gives her 
transportation and she accompanies him to do his affairs."  

A May 2005 VA medical outpatient treatment record notes that the 
Veteran requires transport to his medical appointment by taxi or 
hired car but does not require stretcher, wheelchair, ambulette, 
ambulance, or an attendant.  This requirement is noted to be due 
to his marked difficulty in walking due to severe right hip pain 
secondary to degenerative joint disease.  Another May 2005 record 
characterizes the Veteran as independent and "Ambulatory in no 
apparent distress" despite describing him as having marked 
limitation of walking due to his right hip condition.  There was 
also x-ray evidence of osteoarthritic changes and decreased bone 
density in the right hip.

The June 2005 VA special monthly pension examination report 
states that the Veteran required company to travel to the 
examination.  It was noted that he is not bedridden or wheelchair 
ridden and that he can walk assisted with a single Canadian 
crutch or a four-point cane.  He was noted to be competent and 
capable of managing his benefit payments and financial affairs.  
With respect to his capacity to protect himself from the 
hazards/dangers of his daily environment, it was noted that the 
Veteran is independent to attend to his daily living needs.  The 
Veteran was noted to live alone.   

The Veteran reported right hip and low back pain, insomnia, and 
cramps in the right leg.  The Veteran's locomotion was noted to 
be limited due to severe arthralgia.  It was noted that, during a 
typical day, the Veteran listens to music, watches television, 
listens to the radio, plays guitar, cooks his food, goes to the 
store and the supermarket, meets with friends, and is otherwise 
active during the day.  

On examination, his posture was erect and his nutrition was 
satisfactory.  He used a crutch to ambulate to protect from 
falls.  Muscles, bones, and joints of the upper extremities were 
normal.  Musculoskeletal function, coordination, and sensation 
were normal with mild degenerative joint disease of the upper 
extremities.  The examiner noted degenerative joint disease of 
the lower extremities, pain in the right hip, and congenital 
deformity of the right pelvis with osteoarthritis of the hips.  
The right hip was higher than the left hip and asymmetric with 
limitation of motion.  The Veteran required slow locomotion and 
complained of weakness in the right leg and failure of the joint, 
but there was no muscular atrophy or contractures.  There was 
mild lack of coordination when he walked, and he walked assisted 
with a Canadian crutch or four-point metallic walking cane.  He 
occasionally loses balance and propulsion is slow.  The Veteran 
was able to walk without the assistance of another person.  It 
was noted that the Veteran is able to leave the home at any time.

The examiner noted degenerative joint disease of the vertebral 
spine with backache and mild paralumbar muscular spasm.  The 
abdomen was soft, depressible, and nontender, and there were no 
palpable masses or visceromegaly.

A September 2005 private EMG report notes findings compatible 
with L5-S1 lumbosacral radiculopathy.  

A November 2005 private MRI of the cervical spine diagnoses no 
spinal canal or neural foramina stenosis; facetal and 
uncovertebral degenerative joint disease; and prominent sharp mid 
cervical kyphosis suggesting the presence of a paravertebral 
muscle spasm.

A March 2006 private medical record certifies that the Veteran is 
housebound due to peripheral neuropathy and L5-S1 radiculopathy 
and notes that the Veteran uses a wheelchair and a wooden cane.  

The August 2006 hearing transcript reflects that the Veteran 
reported that his cousin and his cousin's wife live next door and 
"are in charge of cleaning my house, my apartment, eh ... they 
prepare my meals, they wash my clothes and ... my cousin is the one 
who bathes me, he puts me on one of those plastic chairs inside 
the bath tub and he bathes me and shaves me.  And he helps me 
with everything."  He reported that he generally stays in bed 
because of pain in the low back, hip, and right foot, and he did 
not describe impairment of the upper extremities.  

According to the September 2006 VA aid and attendance or 
housebound examination report, the Veteran reported that his 
nephew brings him food on a daily basis.  He had a cousin who did 
the household chores, such as washing his clothes, about once per 
week.  He reported that he has been wheelchair bound for the last 
six months because of increased low back pain that radiates to 
the right leg and hip and impairs his ability to ambulate.  He 
reported that his cousin assists him in all of his activities of 
daily living, including transferring him from his bed to the 
wheelchair.  He reported that he is unable to remain standing for 
more than a few minutes due to severe low back pain.  

The Veteran required an attendant in reporting for his 
examination.  His nephew drove him to the appointment, and the 
Veteran himself was in a wheelchair.  The Veteran was not 
hospitalized.  The Veteran appeared to be able to handle his 
financial affairs.  The Veteran reported that he is in bed most 
of the time and takes medications.  

The Veteran was well groomed on examination.  His build was well 
developed and his posture was erect.  His nutritional status was 
adequate.  His gait could not be evaluated because the Veteran 
reported that he could not stand up from his wheelchair.  

With respect to the upper extremities, the examiner stated that 
there were no functional restrictions with reference to strength 
and coordination and ability for self-feeding, fastening 
clothing, bathing, shaving, and toileting.  The Veteran reported 
that he needed assistance for shaving, bathing, toileting, and 
dressing but that he was able to feed himself.  

There was no limitation of motion or deformity of the lumbar, 
thoracic, or cervical spine. 

The Veteran reported that he cannot leave his home or immediate 
premises alone.  
 
The September 2006 VA joints examination report noted that the 
Veteran needs a cane for walking.  It also noted that he needs 
the cane as an aid to get into and out of the wheelchair.  There 
were no constitutional symptoms or incapacitating episodes of 
arthritis.  The Veteran was noted to be unable to stand for more 
than a few minutes or walk more than a few yards.  Gait and range 
of motion of the hip could not be measured because the Veteran 
stated he could not stand up from his wheelchair.  

The examiner noted, however, that, "although Veteran claimed he 
can not [sic] stand up from the wheelchair or walk, it was 
observed by this examiner that he had a 1 point cane with a very 
used rubbertip.  There is no disuse muscle atrophy of the legs.  
He also stated he had several canes in his house for ambulation....  
It is my opinion that the Veteran is in no need of aid and 
attendance and he has no loss of use of the lower extremities."  
The VA examiner who conducted the aid and attendance evaluation 
concurred with this assessment.  

The November 2009 VA aid and attendance or housebound examination 
report notes that the Veteran pays a person to do his house 
chores, such as laundry and ironing.  His meals are prepared and 
frozen by a cousin, and the Veteran then warms them up in the 
microwave.  He depends on someone for groceries and medical 
appointments.  

It was noted that the Veteran is not permanently bedridden or 
hospitalized and that he can travel beyond his current domicile.  
A friend drove him to the appointment.  During a typical day, the 
Veteran wakes up around 7 AM, watches television, does his 
toileting, eats breakfast, reads a book, warms a frozen meal for 
lunch, takes a nap, does not eat dinner, and goes to sleep around 
10 PM.  

It was noted that he uses a cane to assist ambulating.  He was 
noted to have weekly, but less than daily dizziness, and no 
memory loss.  Imbalance was noted to constantly or nearly 
constantly affect his ability to ambulate.  No other body parts 
or system impairments affected his ability to protect himself 
from the daily environment.  He was noted to be able to perform 
all self-care skills.  
 
The Veteran's posture was normal, his current nutritional status 
was good, and he walked with a limp.  With respect to his lower 
extremities, weight bearing and propulsion were normal.  Balance 
was abnormal due to pain.  He was unable to walk more than a few 
hundred yards without the assistance of another person.  He was 
unrestricted in leaving his home.  His functional impairments 
were noted to be permanent.  The examiner found mild or moderate 
impairment in the strength and coordination of the Veteran's 
upper extremities.  The Veteran's abilities at self-feeding and 
toileting were normal.  There was some difficulty with his 
ability to dress and undress, self-bathe, and self-groom.  

The Board finds the June 2005, September 2006, and November 2009 
VA examination reports to be adequate as they are based upon a 
thorough review of the record, and the examiners provide well-
reasoned justifications for their medical opinions.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually 
accurate, fully articulated, sound reasoning for the conclusion 
that contributes probative value to a medical opinion.).  

The Board further finds little probative value in the private 
physician's February 2005 letter describing the Veteran as 
totally disabled due to severe osteoarthritis of the pelvis.  
Although this may be true, the physician fails to provide an 
explanation as to how this disability may have rendered the 
Veteran confined to his home or incapable of performing 
activities of daily living, especially those only requiring use 
of the upper extremities, without the aid of another person.  
Such a conclusion would require a medical explanation that has 
not been provided.  

The Board also finds that the letter from the Veteran's apartment 
complex provides competent evidence of the Veteran's reliance on 
a housekeeper, but it does not provide evidence that establishes 
the need for aid and attendance or housebound benefits.  In 
particular, the Board notes that this letter fails to submit 
competent medical evidence of the Veteran's need for regular aid 
and attendance in meeting his activities of daily living; but 
rather simply shows the Veteran's need with simple household 
chores, which is not sufficient for VA purposes to permit payment 
of additional benefits.

After a careful review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
The evidence does not show that the Veteran is so nearly helpless 
as to need the regular aid and attendance of another person to 
help him with his activities of daily living.  Rather the 
evidence shows that, while the Veteran may require some 
assistance in doing household chores, in shopping and 
transportation, he is fairly independent in performing his 
activities of daily living.  

The Board notes that, even when the Veteran's disabilities 
appeared to be at their most severe in 2006, two competent 
physicians from that period have opined that the Veteran does not 
need aid and attendance and has not lost use of his lower 
extremities.  These opinions were based in part upon observations 
made during the examinations that suggested the Veteran's degree 
of lower extremity impairment may be less severe than suggested 
by his hearing testimony and his reported complaints on 
examination.  Such observations include the amount of wear on his 
cane, the lack of muscle disuse atrophy, and the Veteran's own 
admission that he has several canes that he uses at home.  

The examination reports reflect difficulty in dressing, but there 
is no suggestion that the Veteran is unable to dress or undress 
himself.  Nor do the examination reports reflect that the Veteran 
is unable to keep himself ordinarily clean and presentable.  The 
September 2006 VA examination report notes no upper extremity 
restrictions in the Veteran's ability to bathe and attend to his 
toileting needs.  The November 2009 report found the Veteran's 
toileting abilities to be normal and noted difficulty, but not 
inability, to bathe and groom himself.  His August 2006 
assertions of being unable to shave, dress, and bathe himself are 
related to his contention that he was unable to stand due to low 
back pain with radiation to the right lower extremity for a 
period of at least six months in 2006, not on a lack of strength 
or coordination to shave, dress, or bathe.  Despite the Veteran's 
contentions, the September 2006 VA examiner found no shaving 
restriction due to disability in the Veteran's upper extremities.  

There is no evidence that the Veteran wears any kind of 
prosthetic or orthopedic appliance that cannot be adjusted 
without aid.  All of the VA examination reports reflect no 
impairment in the Veteran's ability to feed himself due to upper 
extremity weakness or incoordination.  While the Veteran has 
testified that his cousin's wife cooks for him, the Veteran 
testified that he warms up the food that she prepares.  This 
difficulty appears to arise from a lack of cooking skills or 
motivation to cook rather than a lack of physical ability to 
prepare meals.  None of the examination reports reflect that the 
Veteran is unable to protect himself from the hazards/dangers of 
his daily environment.  Finally, all of the evidence reflects 
that the Veteran lives alone. 
The June 2005 report found the Veteran is independent in his 
daily living needs, while the November 2009 report noted that the 
Veteran is able to perform all self-care skills.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that lay evidence is one type of evidence that 
must be considered and competent lay evidence can be sufficient 
in and of itself.  In the case at hand, the Board acknowledges 
that the Veteran is competent to describe limitations in his 
ability to perform his own activities of daily living and 
otherwise care for himself.  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  
 
The Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  See also, Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) (noting that the credibility of a witness 
may be impeached by a showing of interest, bias, inconsistent 
statements, and consistency with other evidence), aff'd, 78 F.3d 
604 (Fed. Cir. 1996), superseded in irrelevant part by statute, 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

In the case at hand, the Veteran's credibility is diminished by 
inconsistencies found in the record that render his assertions 
regarding his housebound status and his need for aid and 
attendance of another person to be of little probative value.  
For instance, the Veteran sometimes describes his cousin and his 
cousin's wife as providing his care, while at other times he 
states that his nephew assists him.  Furthermore, the Board notes 
that the medical evidence that is described above does not depict 
impairment of the back, neck, and right hip as so severe that the 
Veteran requires aid or attendance or is housebound.  In 
particular, his contentions at his August 2006 hearing and his 
September 2006 examination essentially suggest that he is unable 
to do anything for himself.  As noted above, however, the 
September 2006 VA examiner's observations regarding a well-used 
cane and no muscle disuse atrophy contradict the Veteran's 
assertions of confinement to his bed and a wheelchair during that 
period.  Thus, the Board concludes that, while these disabilities 
might cause him difficulties, his assertion that they render him 
incapable of performing activities of daily living is simply not 
credible.  

The Board emphasizes there is a difference between receiving 
assistance in performing various activities and being unable to 
perform them.  The Veteran's medical records strongly suggest 
that he has assistance with various chores but not that he cannot 
take care of himself without aid and attendance of another 
person.  For these reasons, the probative value of the Veteran's 
statements is reduced.  Therefore, the Board finds the VA 
examiners' medical opinions to be more persuasive than the 
Veteran's statements.  

Based on the foregoing, the Board finds that the claim for 
special monthly pension based on aid and attendance or housebound 
status must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to special monthly pension based on the need for aid 
and attendance or at the housebound rate is denied.



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


